


Exhibit 10.3


REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT


THIS AGREEMENT is entered into this 30th day of April 2009, between National
Financial Services LLC (the “Lender”) and Thomas Weisel Partners LLC, (the
“Organization”).


WHEREAS, the Lender is willing to make Advances  (each, an “Advance,”
collectively, the “Advances”) to the Organization from time to time through the
30th day of April 2011, (“Scheduled Maturity Date”), as reflected on the
Revolving Note (Exhibit A).


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


 
1.
GENERAL



 
(i)
The Lender agrees that from time to time between this 30th day of April 2009 and
30th day of April 2010 (the “Credit Period”) it will lend to the Organization
sums which, in the aggregate principal amount outstanding at any one time, shall
not exceed $25,000,000.00 (the “Credit”).



 
(ii)
During the Credit Period, the Organization  may utilize the Credit (as then in
effect) by borrowing, prepaying outstanding Advances, in whole or in part, and
reborrowing, all in accordance with the terms and provisions hereof. Each
Advance shall be in the aggregate amount of $ 100,000.00 or integral multiples
thereof. The Organization is obligated to repay the aggregate unpaid principal
amount of all Advances on or before the Scheduled Maturity Date.



 
(iii)
The obligation of the Organization to repay the aggregate unpaid principal
amount of the Advances shall be evidenced by a promissory note of the
Organization  (the “Revolving Note”) in substantially the form attached hereto
as Exhibit A, with the blanks appropriately completed, payable to the order of
the Lender, for amounts not exceeding in the aggregate the Credit and bearing
interest at rates to be agreed upon by the Organization and the Lender at the
time of any Advance.  The Revolving Note shall be dated, and shall be delivered
to the Lender, on the date of the execution and delivery of this agreement by
the Organization.  The Lender shall, and is hereby authorized by the
Organization to, endorse on the schedule contained on the Revolving Note, or on
a continuation of such schedule attached thereto and made a part thereof,
appropriate notations regarding each Advance evidenced by the Revolving Note as
specifically provided therein;  provided, however, that the failure to make, or
error in making, any such notation shall not limit or otherwise affect the
obligations of the Organization hereunder or under the Revolving Note.

 
 
(iv)
Whenever the Organization desires to utilize the Credit, it shall so notify the
Lender by telephone specifying the amount of the Advance and the date on which
each such Advance is to be made.  Notice will also be given by telephone,
confirmed in writing, to the New York Stock Exchange, Inc. (the “Exchange”).
Such notice shall be substantially in the form of Exhibit B attached hereto and
shall specify (i) the date of the proposed Advance (the “Borrowing Date”), (ii)
the aggregate amount of outstanding Advances and (iii) if the Advance is to be
used to repay, in whole or in part, outstanding Advances, the amount and
maturity of such Advance.



 
2.
SUSPENDED REPAYMENT



The Organization’s obligation to pay the principal amount hereof on the
Scheduled Maturity Date or any accelerated maturity date shall be suspended and
the obligation shall not mature for any period of time during which after giving
effect to such payment (together with (a) the payment of any other obligation of
the Organization payable at or prior to the payment hereof and (b) the return of
any Secured Demand Note and the Collateral therefor held by the Organization and
returnable at or prior to the payment hereof).
 
 
(i)
in the event that the Organization is not operating pursuant to the alternative
net capital requirement provided for in paragraph (a)(1)(ii) of Rule 15c3-1 (the
“Rule”) under the Securities Exchange Act of 1934, as amended (the “Act”), the
aggregate indebtedness of the Organization would exceed 1200 percent of its net
capital as those terms are defined in the Rule or any successor rule as in
effect at the time payment is to be made, or such other percent as may be made
applicable to the Organization at the time of such payment by the Exchange or
the Securities and Exchange Commission (the “SEC”), or



 
(ii)
in the event that the Organization is operating pursuant to such alternative net
capital requirement, the net capital of the Organization would be less than 5
percent (or such other percent as may be made applicable to the Organization at
the time of such payment by the Exchange or the SEC) of aggregate debit items
computed in accordance with Exhibit A to Rule 15c3-3 under the Act or any
successor rule as in effect at such time, or

 
 

--------------------------------------------------------------------------------


 
 
(iii)
in the event that the Organization is registered as a futures commission
merchant under the Commodity Exchange Act (the “CEA”), the net capital of the
Organization (as defined in the CEA or the regulations thereunder as in effect
at the time of such payment) would be less than 120 percent, or such other
percentum as may be made applicable to the Organization at the time of such
payment by the Commodity Futures Trading Commission (the “CFTC”), of the
Organization’s risk-based capital requirement calculated in accordance with CFTC
regulations in effect at the time of such payment, or the Organization’s net
capital would be less than the minimum capital requirement as defined by the
DSRO, or



 
(iv)
the Organization’s net capital, as defined in the Rule or any successor rule as
in effect at the time of such payment, would be less than 120 percent (or such
other percent as may be made applicable to the Organization at the time of such
payment by the Exchange or the SEC) of the minimum dollar amount required by the
Rule as in effect at such time (or such other dollar amount as may be made
applicable to the Organization at the time of such payment by the Exchange or
the SEC), or



 
(v)
in the event that the Organization is registered as a futures commission
merchant under the CEA, its net capital, as defined in the CEA or the
regulations thereunder as in effect at the time of such payment, would be less
than 120 percent (or such other percent as may be made applicable to the
Organization at the time of such payment by the CFTC) of the minimum dollar
amount required by the CEA or the regulations thereunder as in effect at such
time (or such other dollar amount as may be made applicable to the Organization
at the time of such payment by the CFTC), or



 
(vi)
in the event that the Organization is subject to the provisions of Paragraph
(a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the Organization would
be less than the amount required to satisfy the 1000 percent test (or such other
percentum test as may be made applicable to the Organization at the time of such
payment by the Exchange or the SEC) stated in such applicable paragraph,

 
 (the net capital necessary to enable the Organization to avoid such suspension
of its obligation to pay the principal amount hereof being hereinafter referred
to as the “Applicable Minimum Capital”) and during any such suspension the
Organization shall, as promptly as consistent with the protection of its
customers, reduce its business to a condition whereby the principal amount
hereof with accrued interest thereon could be paid (together with (a) the
payment of any other obligation of the Organization payable at or prior to the
payment hereof and (b) the return of any Secured Demand Note and the Collateral
therefor held by the Organization and returnable at or prior to the payment
hereof) without the Organization’s net capital being below the Applicable
Minimum Capital, at which time the Organization shall repay the principal amount
hereof plus accrued interest thereon on not less than five days’ prior written
notice to the Exchange.  The aggregate principal amount outstanding pursuant to
this Agreement shall mature on the first day at which under this paragraph the
Organization has an obligation to pay the principal amount hereof.  If pursuant
to the terms hereof the Organization’s obligation to pay the principal amount
hereof is suspended and does not mature, the Organization agrees (and the Lender
recognizes) that if its obligation to pay the principal amount hereof is ever
suspended for a period of six months or more, it will promptly take whatever
steps are necessary to effect a rapid and orderly complete liquidation of its
business.  If payment is made of all or any part of the principal hereof on the
Scheduled Maturity Date or any accelerated maturity date and if immediately
after any such payment the Organization’s net capital is less than the
Applicable Minimum Capital, the Lender agrees irrevocably (whether or not such
Lender had any knowledge or notice of such fact at the time of any such payment)
to repay to the Organization, its successors or assigns, the sum so paid, to be
held by the Organization pursuant to the provisions hereof as if such payment
had never been made; provided, however, that any suit for the recovery of any
such payment must be commenced within two years of the date of such payment.


3.           SUBORDINATION OF OBLIGATIONS


The Lender irrevocably agrees that the obligations of the Organization under
this Agreement with respect to the payment of principal and interest are and
shall be fully and irrevocably subordinate in right of payment and subject to
the prior payment or provision for payment in full of all claims of all other
present and future creditors of the Organization whose claims are not similarly
subordinated (claims hereunder shall rank pari passu with claims similarly
subordinated) and to claims which are now or hereafter expressly stated in the
instruments creating such claims to be senior in right of payment to the claims
of the class of this claim arising out of any matter occurring prior to the date
on which the Organization’s obligation to make such payment matures consistent
with the provisions hereof.  In the event of the appointment of a receiver or
trustee of the Organization or in the event of its insolvency, liquidation
pursuant to the Securities Investor Protection Act of 1970 (“SIPA”) or
otherwise, its bankruptcy, assignment for the benefit of creditors,
reorganization whether or not pursuant to bankruptcy laws, or any other
marshalling of the assets and liabilities of the Organization, the holder hereof
shall not be entitled to participate or share, ratably or otherwise, in the
distribution of the assets of the Organization until all claims of all other
present and future creditors of the Organization, whose claims are senior
hereto, have been fully satisfied, or adequate provision has been made therefor.
 
 

--------------------------------------------------------------------------------



 
 
4.
PERMISSIVE PREPAYMENT AUTHORIZATION WITHIN ONE YEAR



a.  
With the prior written approval of the Exchange, the Organization may at its
option, pay all or any portion of the principal amount hereof to the Lender
prior to the Scheduled Maturity Date (such payment being hereinafter referred to
as “Prepayment”) at any time prior to one year following the date of any
Advance.  No Prepayment shall be made, however, if:



 
(i)
after giving effect thereto (and to all other payments of principal of
outstanding subordination agreements of the Organization, including the return
of any Secured Demand Note and the Collateral therefor
held  by  the  Organization,  the  maturity  or  accelerated maturity of which
are scheduled to occur within six months after the date such Prepayment is to
occur pursuant to the provisions of this paragraph, or on or prior to the
Scheduled Maturity Date for payment of the principal amount hereof disregarding
this Paragraph, whichever date is earlier) without reference to any projected
profit or loss of the Organization, either aggregate indebtedness of the
Organization would exceed 900 percent of its net capital or its net capital
would be less than 200 percent of the minimum dollar amount required by 17CFR
240.15c3-1 or, in the case of an Organization operating pursuant to paragraph
(a)(1)(ii) of 17CFR 240.15c3-1, its net capital would be less than 6 percent of
the aggregate debit items computed in accordance with 17CFR 240.15c3-3a or if
registered as a futures commission merchant, 125 percent (or such other
percentage as may be made applicable to the Company at the time of payment by
the CFTC) of the risk-based capital requirements for futures commission
merchants as set forth in regulations of the CFTC adopted under the CEA, or its
net capital would be less than 200 percent of the minimum dollar amount required
by paragraph  (a)(1)(ii) or the Organization’s net capital would be less than
the minimum capital requirement as defined by the DSRO, or

 
 
(ii)
pre-tax losses during the latest three-month period equaled more than 15 percent
of current excess net capital.



Any Advance shall not be considered equity for purposes of subsection (d) of the
Rule, despite the length of the initial term of said Advance.


If Prepayment is made of all or any part of the principal hereof prior to the
Scheduled Maturity Date and if the Organization’s net capital is less than the
amount required to permit such Prepayment pursuant to the foregoing provisions
of this paragraph, the Lender agrees irrevocably (whether or not such Lender had
any knowledge or notice of such fact at the time of such Prepayment) to repay
the Organization, its successors or assigns, the sum so paid to be held by the
Organization pursuant to the provisions hereof as if such prepayment had never
been made; provided, however, that any suit for the recovery of any such
Prepayment must be commenced within two years of the date of such Prepayment.


 
PERMISSIVE PREPAYMENT AUTHORIZATION AFTER ONE YEAR



b.  
With the prior written approval of the Exchange, the Organization may, at  its
option, make Prepayment of all or any portion of the principal amount hereof to
the Lender prior the Scheduled Maturity Date at any time subsequent to one year
following the date of any Advance.  No Prepayment shall be made, however, if
after giving effect thereto (and to all other payments of principal of
outstanding subordination agreements of the Organization, including the return
of any Secured Demand Note and the Collateral therefor held by the Organization,
the maturity or accelerated maturity of which are scheduled to occur within six
months after the date such Prepayment is to occur pursuant to the provisions of
this paragraph, or on or prior to the Scheduled Maturity Date for payment of the
principal amount hereof disregarding this paragraph, whichever date is earlier)
without reference to any projected profit or loss of the Organization.



 
(i)
in the event that the Organization is not operating pursuant to the alternative
net capital requirement provided for in paragraph (a)(1)(ii) of the Rule, the
aggregate indebtedness of the Organization would exceed 1000 percent of its net
capital as those terms are defined in the Rule or any successor rule as in
effect at the time such Prepayment is to be made (or such other percent as may
be made applicable at such time to the Organization by the Exchange or the SEC),
or



 
(ii)
in the event that the Organization is operating pursuant to such alternative net
capital requirement, the net capital of the Organization  would be less than 5
percent (or such other percent as may be made applicable to the Organization at
the time of such Prepayment by the Exchange or the SEC) of aggregate debit items
computed in accordance with Exhibit A to Rule 15c3-3 under the Act or any
successor rule as in effect at such time, or

 
 
 (iii)
in the event that the Organization is registered as a futures commission
merchant under the CEA, the net capital of the Organization (as defined in the
CEA or the regulations thereunder as in effect at the time of such Prepayment)
would be less than 120 percent (or such other percent as may be made applicable
to the Organization at the time of such Prepayment by the CFTC) of the
Organization’s risk-based capital requirement calculated in accordance with CFTC
regulations in effect at the time of such Prepayment, or the Organization’s net
capital would be less than the minimum capital requirement as defined by the
DSRO, or



 
(iv)
the Organization’s net capital, as defined in the Rule or any successor rule as
in effect at the time of such Prepayment, would be less than 120 percent (or
such other percent as may be made applicable to the Organization at the time of
such Prepayment by the Exchange or the SEC) of the minimum dollar amount
required by the Rule as in effect at such time (or such other dollar amount as
may be made applicable to the Organization at the time of such Prepayment by the
Exchange or the SEC), or



 

--------------------------------------------------------------------------------


 
 
(v)
in the event that the Organization is registered as a futures commission
merchant under the CEA, its net capital, as defined in the CEA or the
regulations thereunder as in effect at the time of such Prepayment would be less
than 120 percent (or such other percent as may be made applicable to the
Organization at the time of such Prepayment by the CFTC) of the minimum dollar
amount required by the CEA or the regulations thereunder as in effect at such
time or such other dollar amount as may be made applicable to the Organization
at the time of such Prepayment by the CFTC, or

 
 
 
(vi)
in the event that the Organization is subject to the provisions of paragraph
(a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the Organization would
be less than the amount required to satisfy the 1000 percent test (or such other
percent test as may be made applicable to the Organization at the time of such
Prepayment by the Exchange or the SEC) stated in such applicable paragraph.



If Prepayment is made of all or any part of the principal hereof prior to the
Scheduled Maturity Date and if the Organization’s net capital is less than the
amount required to permit such Prepayment pursuant to the foregoing provisions
of this Paragraph, the Lender agrees irrevocably (whether or not such Lender had
any knowledge or notice of such fact at the time of such Prepayment) to repay
the Organization, its successors or assigns, the sum so paid to be held by the
Organization pursuant to the provisions hereof as if such Prepayment had never
been made; provided, however, that any suit for the recovery of any such
Prepayment must be commenced within two years of the date of such Prepayment.
 
5.           ACCELERATION IN EVENT OF INSOLVENCY


The Organization’s obligation to pay the unpaid principal amount hereof shall
forthwith mature, together with interest accrued thereon, in the event of any
receivership, insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy,
assignment for the benefit of creditors, reorganization whether or not pursuant
to bankruptcy laws, or any other marshalling of the assets and liabilities of
the Organization; but payment of the same shall remain subordinate as
hereinabove set forth.


 
6.
EFFECT OF DEFAULT



Default in any payment hereunder, including the payment of interest, shall not
accelerate the maturity hereof except as herein specifically provided, and the
obligation to make payment shall remain subordinated as herein above set forth.


 
7.
NOTICE OF MATURITY OR ACCELERATED MATURITY



The Organization shall immediately notify the Examining Authority for such
broker or dealer, if, after giving effect to all Payments of Payment Obligations
(as that term is defined in (a)(2)(iv) of Appendix D of the Rule) under
subordination agreements then outstanding that are then due or mature within the
following six months without reference to any projected profit or loss of the
broker or dealer either the aggregate indebtedness of the broker or dealer would
exceed 1200 percent of its net capital or its net capital would be less than 120
percent of the minimum dollar amount required by the Rule, or, in the case of a
broker or dealer operating pursuant to paragraph (a)(1)(ii) of the Rule, its net
capital would be less than 5 percent of aggregate debit items computed in
accordance with Exhibit A to Rule 15c3-3 under the Act or any successor rule as
in effect at such time, or, if registered as a futures commission merchant, the
net Capital of the Organization would be less than 120 percent (or such other
percentage as may be made applicable to the Organization at the time of payment
by the CFTC) of the risk-based capital requirement for futures commission
merchants calculated in accordance with CFTC regulations as from time to time in
effect, or the minimum net capital requirement as defined by the DSRO, if
greater, or less than 120 percent of the minimum dollar amount required by
paragraphs (a)(1)(ii) of the Rule.


 
8.
NON-LIABILITY OF EXCHANGE

 
The Lender irrevocably agrees that the loan evidenced hereby is not being made
in reliance upon the standing of the Organization as a member organization of
the Exchange or upon the Exchange’s surveillance of the Organization’s financial
position or its compliance with the Constitution, Rules and practices of the
Exchange.  The Lender has made such investigation of the Organization and its
partners, officers, directors and stockholders as the Lender deems necessary and
appropriate under the circumstances.  The Lender is not relying upon the
Exchange to provide any information concerning or relating to the Organization
and agrees that the Exchange has no responsibility to disclose to the Lender any
information concerning or relating to the Organization which it may now, or at
any future time, have.  The Lender agrees that neither the Exchange, its Special
Trust Fund, nor any director, officer, trustee nor employee of the Exchange or
said Trust Fund shall be liable to the Lender with respect  to this agreement or
the repayment of the loan evidenced hereby or of any interest thereon.


 
9.
STATUS OF PROCEEDS



The proceeds hereof shall be dealt with in all respects as capital of the
Organization, shall be subject to the risks of its business, and may be
deposited in an account or accounts in the Organization’s name in any bank or
trust company.
 

--------------------------------------------------------------------------------


 
 
10.
FUTURES COMMISSION MERCHANTS



If the Organization is a futures commission merchant, as that term is defined in
the CEA, the Organization agrees, consistent with the requirements of Section
1.17(h) of the regulations of the CFTC (17 CFR 1.17(h)), that:


 
(i)
whenever prior written notice by the Organization to the Exchange is required
pursuant to the provisions of this agreement, the same prior written notice
shall be given by the Organization to (i) the CFTC at its principal office in
Washington, DC, Attention Chief Accountant of Division of Trading and Markets,
and/or (ii) the commodity exchange of which the Organization is a member and
which is then designated by the CFTC as the Organization’s designated
self-regulatory organization (the “DSRO”), and



 
(ii)
whenever prior written consent, permission or approval of the Exchange is
required pursuant to the provisions of this agreement, the Organization shall
also obtain the prior written consent, permission or approval of the CFTC and/or
of the DSRO, and



 
(iii)
whenever the Organization receives written notice of acceleration of maturity
pursuant to the provisions of this agreement, the Organization shall promptly
give written notice thereof to the CFTC at the address stated and/or to the
DSRO.

 
 
11.
DEFINITION OF ORGANIZATION

 
The term “Organization” as used in this agreement shall include the
Organization, its heirs, executors, administrators, successors and assigns.


 
12.
EFFECT OF EXCHANGE MEMBERSHIP TERMINATION



Upon termination of the Organization as a member organization of the Exchange,
the references herein to the Exchange shall be deemed to refer to the Examining
Authority.  The term “Examining Authority” shall refer to the regulatory body
having responsibility for inspecting or examining the Organization for
compliance with financial responsibility requirements under Section 9(c) of SIPA
and Section 17(d) of the Act.
 
 
13.
UPON WHOM BINDING



The provision of this agreement shall be binding upon the Lender, his or its
heirs, executors, administrators, successors and assigns and upon the
Organization.


 
14.
ARBITRATION



Any controversy arising out of or relating to this agreement shall be submitted
to and settled by arbitration pursuant to the Constitution and Rules of the
Exchange.  The Organization and the Lender shall be conclusively bound by such
arbitration.


 
15.
EFFECTIVE DATE

 
This agreement shall be effective from the date on which it is approved by the
Exchange and shall not be modified or amended without the prior written approval
of the Exchange.


 
16.
ENTIRE AGREEMENT

 
This instrument embodies the entire agreement between the Organization and the
Lender and no other evidence of such agreement has been or will be executed
without  the prior written consent of the Exchange.


 
17.
GOVERNING LAW

 
This agreement shall be deemed to have been made under, and shall be governed
by, the laws of the State of New York in all respects.
 

--------------------------------------------------------------------------------


 
 
18.
CANCELLATION

 
This agreement shall not be subject to cancellation by either party, unless the
New York Stock Exchange agrees in writing to such cancellation 30 days in
advance.


 
19.
NO RIGHT OF SET-OFF

 
The Lender agrees that it is not taking and will not take or assert as security
for the payment of the note any security interest in or lien upon, whether
created by contract, statute or otherwise, any property of the Organization or
any property in which the Organization may have an interest, which is or at any
time may be in the possession or subject to the control of the Lender.  The
Lender hereby waives, and further agrees that it will not seek to obtain payment
of the Revolving Note in whole or in any part by exercising any right of set-off
it may assert or possess whether created by contract, statute or otherwise.  Any
agreement between the Organization and the Lender (whether in the nature of a
general loan and collateral agreement, a security or pledge agreement or
otherwise) shall be deemed amended hereby to the extent necessary so as not to
be inconsistent with the provision of this paragraph.
 


 


 
IN WITNESS HEREOF the parties hereto have set their hands and seals this 30th
day of April, 2009.
 




By: /s/ Shaugn
Stanley                                                                By:/s/
Thomas Lux


Name: Shaugn
Stanley                                                                    Name:
Thomas Lux
Title: Chief Financial
Officer                                                           Title: Chief
Financial Officer
 Thomas Weisel Partners
LLC                                                        National Financial
Services LLC
                 (Organization)                                                                  (Lender)



February 1, 2005 © New York Stock Exchange, Inc. 17600
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


REVOLVING NOTE


For value received, Thomas Weisel Partners LLC the (“Organization”) hereby
promises to pay on the 30th day of April 2011 (the “Scheduled Maturity Date”),
to the order of  National Financial Services LLC (the "Lender"), the aggregate
unpaid principal amount of all Advances made by the Lender to the Organization
under the terms of a Revolving Note And Cash Subordination Agreement between the
Organization and the Lender, dated the 30th day of  April 2009, as amended (the
"Agreement"), as shown on the attached schedule.  Such sum shall not exceed
$25,000,000.


The undersigned also promises to pay interest on the unpaid principal amount of
each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rate per annum agreed upon by the Organization and the Lender at the time of any
Advance, said interest to be payable upon the maturity of the Advance.  This
Note shall be subject to the Agreement, and all principal and interest payable
hereunder shall be due and payable in accordance with the terms of the
Agreement.


Principal and interest payments shall be in money of the United States of
America, lawful at such times for the satisfaction of public and private debts,
and shall be in immediately available funds in New York City.


The Organization promises to pay costs of collection, including reasonable
attorney's fees, if default is made in the payment of this Note.


The terms and provisions of this Note shall be governed by the applicable laws
of the State of New York.


IN WITNESS HEREOF the undersigned has cause this Note to be executed by its
representative thereunto duly authorized.




By:  /s/ Shaugn Stanley


Name: Shaugn Stanley


Title: Chief Financial Officer


 

--------------------------------------------------------------------------------




SCHEDULE


Advances/Payments and Interest of Account Referred to
in the Revolving Note




Commitment Amount $ ______________________


Date of Advance
Amount Advanced
Interest Rate
Date of Re-Payment
Principal Amount Re-Paid
Date of Interest Paid
Amount of Interest Paid
Outstanding Amount after Transaction
Signature
                                                                               
                                                               






--------------------------------------------------------------------------------








 NEW YORK
Member Firm
Regulation                                                                                                                                                        STOCK
EXCHANGE, INC.












Please Note the Following


Instructions For Completing the RCSA






1.  
The Lender must be a “Qualified Lender” as that term is defined in NYSE
Interpretation Memo 01-04.



2.  
The last day of the Credit Period must be at least one year prior to the
Scheduled Maturity Date.





3.  
Exhibit B has intentionally been omitted.  It should be designed by the parties
to the agreement.  However, we do require that a copy of the notice be sent to:
Documents Coordinator, New York Stock Exchange, Inc., 20 Broad Street, New York,
NY 10005.



4.  
If you wish to add any additional provisions, please include them in the form of
riders or additional numbered items.  Any retyped form may require more than 10
days for review and approval.

































17600



February 1, 2005 © New York Stock Exchange, Inc. 17600
 
 

--------------------------------------------------------------------------------

 
